ORDER
Tsoucalas, Judge:
Upon consideration of the Results of Redetermination Pursuant to Court Remand, Koyo Seiko Co., Ltd. and Koyo Corporation of U.S.A. v. United States, Slip Op. 93-176 (Sept. 9, 1993) (“Remand Results”), submitted by the Department of Commerce, International Trade Administration (“ITA”), and the Court having examined all comments filed in regard to the ITA’s Remand Results, it is hereby
Ordered that this case is further remanded to ITA to recalculate the antidumping duty margins after correcting the error in the calculation of home market credit expenses arising from incorrect computer language. The corrected Remand Results shall be due within fifteen (15) days from the date this order is entered.